UNPUBLISHED ORDER
                            Not to be cited per Circuit Rule 53



         United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                    March 28, 2006

                                         Before

                           Hon. RICHARD D. CUDAHY, Circuit Judge

                           Hon. DIANE P. WOOD, Circuit Judge

                           Hon. DIANE S. SYKES, Circuit Judge


No. 04-1099

UNITED STATES OF AMERICA,                          Appeal from the United States District
              Plaintiff-Appellee,                  Court for the Northern District
                                                   of Illinois, Eastern Division.
              v.
                                                   No. 03-CR 815-1
GHAZI ABUSERRIEH,
           Defendant-Appellant.                    Suzanne B. Conlon, Judge.




                                       ORDER

       Ghazi Abuserrieh was convicted of wire fraud, food stamp fraud, conspiracy to
commit food stamp fraud, and money laundering and was sentenced to 57 months’
imprisonment and three years of supervised release; he was also ordered to pay almost
$9 million in restitution. On appeal, he initially challenged only the district court’s
refusal to accept his guilty plea. Later, in a supplemental brief filed after the Supreme
Court decided United States v. Booker, 125 S. Ct. 738 (2005), he also argued that the
district court committed plain error by applying the Sentencing Guidelines as if they
were mandatory in his case. We affirmed his conviction, but ordered a limited remand
pursuant to United States v. Paladino, 401 F.3d 471, 483-84 (7th Cir. 2005), to give the
district court an opportunity to consider whether it would impose the same sentence
with the knowledge that the Guidelines are not mandatory.
No. 04-1099                                                                      Page 2


       The district court responded that it would have imposed the same sentence even
if it had understood that the Guidelines were advisory at the time of Abuserrieh’s
sentencing. We invited both parties to file statements concerning this sentence in light
of the district court’s response; only the government responded, however. Not
surprisingly, it contends that Abuserrieh’s sentence is reasonable.

       In its limited remand statement, the district court indicated that of the four
defendants involved in this multi-million dollar food stamp and related money
laundering scheme, Abuserrieh was the most culpable. Even so, the district court
sentenced him at the lowest point of the applicable Guidelines range, taking into
account his personal and family circumstances. We have held that a sentence within
a properly calculated Guidelines range is presumptively reasonable. See United States
v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). Because the district court would have
imposed the same sentence post-Booker, and because Abuserrieh has offered no
argument to rebut the presumption of reasonableness that attaches to his accurately
calculated sentence, we AFFIRM the judgment of the district court.